Citation Nr: 1449375	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for residuals of prostate cancer, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1970 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Service connection for prostate cancer was denied by a rating decision in July 2009.  The Veteran did not appeal this denial and that decision became final.

2.  The evidence presented since the July 2009 denial raises a reasonable possibility of substantiating the Veteran's claim for service connection for prostate cancer.

3.  The Veteran has been diagnosed with prostate cancer.

4.  A reasonable interpretation of the evidence supports the conclusion that the Veteran was exposed to herbicides during service.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision that denied service connection for prostate cancer is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  The Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for prostate cancer.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).
 
3.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for prostate cancer.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

I.  New and Material Evidence

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for prostate cancer.  The last final denial was issued by the RO in July 2009.  The claim was denied because the RO found there was no clinical diagnosis and it had not received information establishing that prostate cancer occurred in or was caused by military service, was diagnosed within one year of discharge from service, nor was there evidence of Vietnam in-country service.  The July 2009 rating decision became final because no notice of disagreement or new and material evidence was received within one year of the issuance of the rating decision.  Accordingly, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.  

Since the July 2009 rating decision, private treatment records showing a diagnosis of prostate cancer in May 2009 have been added to the claims file. Additionally, the Veteran testified under oath that his duties in Thailand included assisting Security personnel patrolling on or near the perimeter of Royal Thai Air Force base, Nakhon Phanom, where herbicides are thought to have been used.  

The new evidence, specifically, a clinical diagnosis of prostate cancer and duties near the perimeter of Nakhon Phanom Royal Thai Air Force base, relates to a previously-unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for residuals of prostate cancer is reopened. 

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e).  

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

Personnel whose service included duties on or near the perimeter of Royal Thai Air Force bases, including Nakhon Phanom, anytime between February 28, 1961, and May 7, 1975, may have been exposed to herbicides.  To receive benefits associated with claimed herbicide exposure in Thailand, a veteran must show on a factual basis that he was exposed to herbicides during service as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See VA manual M21-1MR Part IV.ii.2.c.10.q.   

The Veteran contends that he developed prostate cancer as a result of herbicide exposure while serving at or near the perimeter at Nakhon Phanom Royal Thai Air Force base.  Service records show that the Veteran served at the Nakhon Phanom Royal Thai Air Force base from October 1970 to October 1971.  The Veteran's DD Form 214 shows that he worked in postal operations.  In a December 2012 statement and in sworn testimony before the Board in August 2013, the Veteran reported that he was temporarily assigned augmentee duty for base security or guard duty on more than one occasion.  He related that duty involved riding or walking on or near the perimeter with security policemen.  The Board finds the Veteran's statements and testimony to be competent and credible.

Given the Veteran's credible lay statements concerning his duties in service and his diagnosis of prostate cancer, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, service connection is warranted for prostate cancer.  Consequently, the benefit sought on appeal is granted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

As new and material evidence has been presented, the Veteran's claim for service connection for residuals of prostate cancer is reopened. 

Service connection for residuals of prostate cancer is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


